669 S.E.2d 321 (2008)
Julius Caeser MOORE
v.
NATIONWIDE MUTUAL INSURANCE COMPANY and Nationwide Mutual Fire Insurance Company.
No. 330A08.
Supreme Court of North Carolina.
December 12, 2008.
Crawford & Crawford, LLP, by Robert O. Crawford, III; and Hemmings & Stevens, P.L.L.C., by Aaron C. Hemmings, Raleigh, for plaintiff-appellant.
George L. Simpson III, Raleigh, for defendant-appellees.
Twiggs, Beskind, Strickland & Rabenau, P.A., by Jerome P. Trehy, Jr., Raleigh, for the North Carolina Academy of Trial Lawyers, amicus curiae.
Battle, Winslow, Scott & Wiley, P.A., by M. Greg Crumpler, Rocky Mount, for the North Carolina Association of Defense Attorneys, amicus curiae.
PER CURIAM.
AFFIRMED.